DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited references are of record; no PTO-892 is attached.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Chung (US 2015/0333271) teaches an organic light-emitting device includes: a first electrode, a second electrode disposed opposite to the first electrode, and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer includes an emission layer and at least one of the condensed cyclic compounds of Formula 1 (paragraphs 185-188). Formula 1 can be represented by Compound 85 (page 24):


    PNG
    media_image1.png
    238
    424
    media_image1.png
    Greyscale


Compound 85 may be present in the emission layer.
Numata (US 2018/0083200) teaches an organic light-emitting device includes: [0028] a first electrode; [0029] a second electrode; and [0030] an organic layer disposed between the first electrode and the second electrode, [0031] wherein the organic layer includes an emission layer, and [0032] wherein the organic layer includes at least one condensed cyclic compound represented by Formula 1 (paragraph s 28-32). Formula 1 can be represented by Compound 78 (page 22):

    PNG
    media_image2.png
    305
    376
    media_image2.png
    Greyscale

Compound 78 reads on applicant Formula 1 wherein c2 = 2; R2 = H; X1 = Se; a1 = 0; b1 =1, A1 = phenyl; Ar1 carbazole’ c1 = 2, R1 = carbazole. The emission layer contains Compound 78 (paragraph 190).
	While Chung and Numata both teach compound which read on applicants’ Formula 1, neither Chung nor Numata teach applicants’ Formula 1 in the emission layer as required by independent claim 1.

Claims 1-2, 4-12 and 15-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786